Motion for reargument granted to the extent that the second last paragraph of the memorandum filed September 24, 1976 is amended to read as follows: Since the sentencing court determined that there was no need to withhold from defendant’s counsel any part of the presentence report, and released it to his counsel before sentencing, it became part of the record in this case, although not a public record, for use by defendant’s counsel and in the event of an appeal, for use by his counsel on appeal. We hold, therefore, that appellate counsel is entitled to examine the report in the course of preparing his brief on the appeal from the judgment of conviction. [Oct. 29, 1976.]